COFFEY, J.
In this matter the following property will be distributed in kind, and " will involve no labor beyond the custody and distribution of the same ”:
*42230 shares stock Bank of California, valued at..............................i $ 9,900.00
25 shares stock Bosenbaurii Estate Co., valued at........................ 12,500.00
$22,400.00
As the entire estate is $40,119.39, it will be observed that the stock alone is greater in value than the excess over the $20,000 mentioned in section 1618, Code of Civil Procedure. It will further be observed that 30 shares of the stock of the Bank of California has been sold for $9,442.50, and the proceeds, together with money in hand, will be almost all expended in payment of claims and expenses of administration.
In calculating the commissions, I have included the proceeds of the stock sold, together with the money on hand, in the. first $20,000, allowing full commissions thereon, and included $20,119.39 of the value of the stock distributed in kind in the “estate above the value of twenty thousand dollars,” and allowed only half rates.
Thus the executor has full rates on all the estate not distributed in kind and such portions of the estate that are distributed in kind as are required to make the aggregate of $20,000, and has half rates on the remaining estate distributed in kind, and involving " no labor beyond the custody and distribution thereof.” This is just to the executor, and just to the beneficiaries: See Estate of Clark, 3 Oof. Prob. Dec. 214.
The following is the basis on which the commissions are calculated :
On $1,000 at 7%, $70,00—Pull rates.
On $9,000 at 4%, $360.00—Pull rates.
On $10,0QO at 3%, $300.00—Pull rates.
On $20,119.39 at 1%, $210.19—Half rate.
$40,119.39 $931.19
October 28, 1908. Beport confirmed.